
	
		II
		110th CONGRESS
		2d Session
		S. 3575
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Carper (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act with respect to nutrition labeling of food offered for sale in
		  food service establishments.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Labeling Education and Nutrition Act
			 of 2008 or the LEAN Act of 2008.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Nutrition labeling exemption.
					Sec. 5. Voluntary nutrition labeling.
					Sec. 6. Mandatory nutrition labeling.
					Sec. 7. National uniformity.
					Sec. 8. Implementing regulations.
					Sec. 9. Effective dates.
					Sec. 10. Technical and conforming amendments.
				
			2.FindingsCongress finds that—
			(1)a healthy lifestyle includes a balanced
			 diet as well as physical activity;
			(2)approximately more than 60 percent of
			 American adults and 30 percent of American children suffer from being
			 overweight and obese, which can lead to many chronic health risks, including
			 diabetes, heart disease, and hypertension;
			(3)the United States ranks last in reducing
			 the number of preventable deaths resulting from obesity-related chronic
			 illnesses;
			(4)during the 2-decade period preceding the
			 date of enactment of this Act, there has been a significant increase in the
			 number of meals prepared or eaten outside the home;
			(5)nutrition labeling pursuant to the
			 Nutrition Labeling and Education Act of 1990 has increased significantly
			 American consumers' access to nutrition information regarding the foods they
			 consume;
			(6)the Department of Agriculture and leading
			 health groups recognize that many individuals require different information
			 based on individual and specific health needs and risks;
			(7)the nutrients provided pursuant to the
			 Nutrition Labeling and Education Act of 1990 provides consumers with all the
			 tools needed to make healthy choices;
			(8)as of 2008, nutrition information for
			 standard food items is voluntarily provided by various delivery methods at many
			 major chains of food service establishments;
			(9)the nutrient content of a food offered for
			 sale in a food service establishment can be determined with appropriate
			 accuracy by consulting nutrient databases, cookbooks, laboratory analyses, or
			 other sources that provide a reasonable basis for information regarding the
			 nutrient content of a food, notwithstanding variability in the portion size,
			 formulation, and other characteristics of such food or its preparation method;
			 and
			(10)public health and welfare are advanced if
			 food service establishment nutrition information is not subject to frivolous
			 litigation.
			3.DefinitionsSection 403(q) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 343(q)) is amended by adding at the end the
			 following:
			
				(6)DefinitionsFor purposes of subparagraphs (7) and
				(8):
					(A)The term standard food item
				means a food offered for sale at least 90 days per calendar year, but does not
				include food not separately offered for sale or food exempt under subparagraph
				(5)(C).
					(B)The term menu or menu
				board means the primary writing on the premises of the food service
				establishment from which consumers make their order selection.
					(C)The term reasonable basis
				means any means of determining nutrition information for a standard food item
				made without an intent to deceive, including nutrient databases, cookbooks,
				laboratory analyses, and other reasonable means.
					(D)The term food service
				establishment means an establishment that offers for sale food described
				in subclause (i) or (ii) of subparagraph
				(5)(A).
					.
		4.Nutrition labeling exemptionSection 403(q)(5)(A) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 343(q)(5)(A)) is amended—
			(1)by adding at the end of subclause (i) the
			 following: except that such food shall not be considered exempt under
			 this subclause for purposes of providing nutrition information under
			 subparagraph (7) or (8).; and
			(2)by adding at the end of subclause (ii) the
			 following: except that such food shall not be considered exempt under
			 this subclause for purposes of providing nutrition information under
			 subparagraph (7) or (8)..
			5.Voluntary nutrition labelingSection 403(q) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 343(q)), as amended by section 3, is further
			 amended by adding at the end the following:
			
				(7)Voluntary nutrition labeling of food
				service establishment foodA
				food service establishment may provide nutrition information for a food item
				under this subparagraph by meeting the following requirements:
					(A)Providing nutrition information for all of
				the nutrients required by subparagraphs (1)(C) and (1)(D), determined with a
				reasonable basis.
					(B)Disclosing such information in written form
				on the premises of the food service establishment.
					(C)Making such disclosure available upon
				request prior to
				purchase.
					.
		6.Mandatory nutrition labelingSection 403(q) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 343(q)), as amended by section 5, is further
			 amended by adding at the end the following:
			
				(8)In generalThe labeling of a standard food item served
				or offered for sale in a food service establishment that is part of a chain
				that operates 20 or more establishments under the same trade name (regardless
				of the type of ownership of the establishments) shall, except as provided in
				clause (E), disclose, in a clear and conspicuous manner in accordance with
				paragraph (f), the following information, determined with a reasonable basis,
				as follows:
					(A)Disclosure of calories
						(i)Calories on the menu boardThe number of calories shall be disclosed
				prior to the point of purchase by 1 of the following means:
							(I)On the menu board.
							(II)On a sign presenting standard food items in
				a manner similar to the menu board and located on the same wall as the menu
				board.
							(III)On a sign at eye level in the consumer
				queue prior to the point of purchase.
							(ii)Calories on the menuThe number of calories shall be disclosed
				prior to the point of purchase by 1 of the following means:
							(I)In the menu.
							(II)In an insert that accompanies the
				menu.
							(III)In an appendix that is attached to the back
				of the menu.
							(IV)In a supplemental menu that accompanies the
				menu.
							(B)Additional nutrition
				informationThe nutrition
				information for all nutrients required by subparagraphs (1)(C) and (1)(D) shall
				be located on the premises of the food service establishment, in writing, and
				available to the consumer upon request prior to the point of purchase.
					(C)Referral statementA menu, menu board, or other writing prior
				to the point of purchase shall bear a statement directing the consumer to the
				availability of additional nutrition information required under clause
				(B).
					(D)Calorie information statementIf calories are not listed directly on a
				menu or menu board pursuant to subclause (i)(I), (i)(II), or (ii)(I) of clause
				(A), then the menu or menu board shall state the suggested daily caloric intake
				as 2000 calories or an alternative statement prescribed by the Secretary
				through guidance.
					(E)ApplicabilityThis subparagraph shall not apply
				to—
						(i)food offered for sale in a nonprofit food
				service establishment;
						(ii)food that is not food described in
				subclause (i) or (ii) of subparagraph (5)(A); and
						(iii)such other food as the Secretary may exempt
				by regulation.
						(F)ViolationsA person shall have knowingly or willfully
				violated the requirements of this paragraph if the person—
						(i)purposefully failed to make a disclosure
				required by this paragraph; or
						(ii)made a disclosure under this paragraph with
				an intent to deceive.
						(G)One determination per itemA reasonable basis determination of
				nutrition information shall be required only once per standard food item if the
				portion size is reasonably consistent and the food service establishment
				follows a standardized recipe and trains to a consistent method of
				preparation.
					.
		7.National uniformitySection 403A(a)(4) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 343–1(a)(4)) is amended to read as
			 follows:
			
				(4)any requirement for nutrition labeling of
				food that is not identical to the requirement of section 403(q), except a
				requirement for nutrition labeling of food which is exempt under subclause (i)
				or (ii) of section 403(q)(5)(A), other than food served in an establishment
				that is not part of a chain that operates 20 or more establishments under the
				same trade name,
				or
				.
		8.Implementing regulationsThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary) shall carry out
			 the following:
			(1)Not later than 1 year after the date of
			 enactment of this Act, the Secretary shall promulgate proposed regulations to
			 mandate nutrition labeling of food service establishment food in accordance
			 with section 403(q)(8) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 343(q)(8)) (as added by section 6).
			(2)Not later than 2 years after the date of
			 enactment of this Act, the Secretary shall promulgate final regulations to
			 mandate nutrition labeling of food service establishment food in accordance
			 with section 403(q)(8) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 343(q)(8)) (as added by section 6).
			(3)If the Secretary determines that a nutrient
			 other than a nutrient required by section 403(q)(8) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 343(q)(8)) should be included in the labeling of
			 food menu items subject to such section 403(q)(8) for purposes of providing
			 information regarding the nutritional value of such food that will assist
			 consumers in maintaining healthy dietary practices, the Secretary may by
			 regulation require that information relating to such an additional nutrient be
			 included in the labeling of such food items.
			(4)If the Secretary determines that the
			 information relating to a nutrient required by section 403(q)(8) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 343(q)(8)) or paragraph (3) of this
			 section to be included in the labeling of food menu items is not necessary to
			 assist consumers in maintaining healthy dietary practices, the Secretary may by
			 regulation strike the requirement to include such information relating to such
			 nutrient.
			(5)The Secretary may prescribe by regulation
			 alternative clear and conspicuous means of meeting the requirements of section
			 403(q)(8)(A) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 343(q)(8)(A)) (as added by section 6).
			9.Effective datesThe amendments made by this Act shall take
			 effect on the date of enactment of this Act, except that the amendment made by
			 section 6 shall take effect 180 days after the Secretary of Health and Human
			 Services promulgates final regulations under section 8(2).
		10.Technical and conforming
			 amendments
			(a)Section 403(q)(1) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 343(q)(1)) is amended by striking
			 subparagraphs (3), (4), and (5) and inserting
			 subparagraphs (3), (4), (5), (7), and (8).
			(b)Section 403(q)(5)(G) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 343(q)(5)(G)) is amended by striking
			 Subparagraphs (1), (2), (3) and (4) and inserting
			 Subparagraphs (1), (2), (3), (4), (7) and (8).
			
